Case 3:20-cr-30104-SMY Document 1 Filed 07/23/20 Page1of2 Page ID #1

FILED

IN THE UNITED STATES DISTRICT COURT JUL 2 3 2029
FOR THE SOUTHERN DISTRICT OF ILLINOIS cterx, us. p)
, U.S. DISTR
SOUTHERN DISTRICT OF Saeyeis

 

UNITED STATES OF AMERICA, ) EAST ST. LOUIS OFFICE

Plaintiff,
vs. : CRIMINAL NO. A000!) O4-SINY
TRAVIS J. HILL, Title 18, United States Code, Section

) 922(g)(1)
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

FELON IN POSSESSION OF A FIREARM
On or about June 4, 2020, in St. Clair County, Illinois, within the Southern District of
Illinois,
TRAVIS J. HILL,
defendant herein, knowing that he had been convicted of a crime punishable by imprisonment for
a term exceeding one year, that is, Vehicular Hijacking, on or about March 17, 2009, in Case No.

08-CF-785, in the Twentieth Judicial Circuit, St. Clair County, Illinois, did knowingly possess a

firearm having been shipped and transported in interstate commerce, in violation of Title 18,

United States Code, Section 922(g)(1).

Forfeiture of Firearms Allegation

Upon conviction of the offense alleged in Count | of this Indictment,
Case 3:20-cr-30104-SMY Document1 Filed 07/23/20 Page 2o0f2 Page ID #2

TRAVIS J. HILL,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461(c), all firearms and ammunition involved in or used in any

knowing violation of the offenses described in Count | of this Indictment, including but not

and any and all ammunition contained therein.

A TRUE BILL

 

MP, —

ALEXANDRIA M. BURNS
Assistant United States Attorney
l

Stilt

STEVEN D. WEINHOEFT
United States Attorney

 
